Citation Nr: 1526752	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  10-41 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to September 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The issues of service connection for an anxiety disorder and an impulse control disorder have been raised by the record in a July 2010 statement. Of note, the Veteran filed this statement, asking the RO to reconsider the denial of these claims in a March 2010 rating decision, along with new evidence within one year of the issuance of that decision. The RO has not taken any action in response to the July 2010 statement. Therefore, the Board does not have jurisdiction over those issues and they are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action. 38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and the Veteran's representative to obtain and associate with the claims file all outstanding medical records, to include any regarding chiropractic treatment in 2007 and regarding a February 2012 discectomy performed at a private hospital in St. Cloud, Minnesota. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented. Insure that the Veteran is provided with the necessary authorization and release forms to obtain any outstanding records.

2. Afford the Veteran with a VA medical examination to be conducted by a qualified examiner to determine the nature and if possible cause of the claimed low back disorder. The examiner should review the Veteran's claims file and note such review in his or her report. In doing so, the examiner should specifically note:

a. The service treatment records, to include the entrance and discharge examination reports, the Veteran's reports of his medical history at entrance and discharge, and the treatment reports regarding low back pain dated May 2003, June 2003, and September 2004; 

b. The September 2009 VA medical examination report, diagnosing only a minimal right convex lumbar spine curvature and mild sclerosis around the sacroiliac (hip) joints, unrelated to service;

c. The subsequent private treatment records, diagnosing degenerative changes of the thoracolumbar spine; and

d. The Veteran's lay statements.

After reviewing the claims file, interviewing the Veteran, and performing an examination, the examiner must offer the following opinion:

Was the Veteran's low back disorder caused or aggravated by the Veteran's period of service or any incident occurring during service?

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. A complete explanation must be provided for any findings rendered and any medical treatises referenced by the examiner must be cited. If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

3. After any further development, readjudicate the claim on appeal. If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).



